724 S.E.2d 516 (2012)
HIGH ROCK LAKE PARTNERS, LLC, A North Carolina Limited Liability Company, and John Dolven
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 262PA10-2.
Supreme Court of North Carolina.
April 12, 2012.
Craig D. Justus, Asheville, for High Rock Lake Partners, LLC, et al.
James M. Stanley, Jr., Assistant Attorney General, for NC Department of Transportation.
Scott K. Beaver, Assistant Attorney General, for NC Department of Transportation.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Petitioners on the 24th of January 2012 in this matter pursuant to G.S. 730, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Respondent, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the alternative petition filed on the 24th of January 2012 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).